Opinion by
Molbison, J.
From the record it was clear that the advance in value which resulted in the imposition of additional duties was the result of an honest‘difference of opinion between the importer and the customs authorities. Upon the entire record it was held that the entry of the merchandise at less value than that returned upon final appraisement was without intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case ■or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted..